Citation Nr: 1507023	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  13-31 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for an acquired psychiatric disorder, to include anxiety, depression, and PTSD.

2.  Entitlement to service connection for Raynaud's phenomenon, bilateral hands.

3.  Entitlement to a compensable evaluation for arthralgia, left hand, minor.

4.  Entitlement to a compensable evaluation for arthralgia, right hand, major.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to December 1988, and from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran opted to testify during a Board hearing per her formal appeal (VA Form 9) in November 2013.  VA received a signed statement in February 2015, authored by the Veteran's representative, in which the Veteran withdrew her request for a Board hearing.


FINDING OF FACT

Signed statements from the Veteran's representative, dated January 17, 2014, and February 9, 2015, were received by VA prior to the promulgation of a decision by the Board, in which the Veteran expressed her desire to withdraw the issues on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


